NO. 12-08-00240-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



J.D. TODD, JR.,§
	APPEAL FROM THE 294TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	VAN ZANDT COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant was convicted of the offense of indecency with a child.  We have received the trial
court's certification showing that this is a plea bargain case and Appellant has no right to appeal. See
Tex. R. App. P. 25.2(d).  The certification is signed by Appellant and his counsel.  Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered June 11, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.










(DO NOT PUBLISH)